Exhibit 10.3

 

FORM OF NON-STATUTORY STOCK OPTION AGREEMENT

 

THIS NON-STATUTORY STOCK OPTION AGREEMENT is entered into and effective as of
this           day of                         ,              (the “Date of
Grant”), by and between MOCON, Inc. (the “Company”) and
                                   (the “Optionee”).

 

A.            The Company has adopted the MOCON, Inc. 2006 Stock Incentive Plan
(the “Plan”) authorizing the Board of Directors of the Company, or a committee
as provided for in the Plan (the Board or such a committee to be referred to as
the “Committee”), to grant non-statutory stock options to employees (including,
without limitation, officers and directors who are also employees) of the
Company or any Subsidiary, and any non-employee directors, consultants, advisors
and independent contractors of the Company or any Subsidiary (as defined in the
Plan).

 

B.            The Company desires to give the Optionee an inducement to acquire
a proprietary interest in the Company and an added incentive to advance the
interests of the Company by granting to the Optionee an option to purchase
shares of common stock of the Company pursuant to the Plan.

 

Accordingly, the parties agree as follows:

 


1.             GRANT OF OPTION.


 

The Company hereby grants to the Optionee the right, privilege, and option (the
“Option”) to purchase                                (            ) shares (the
“Option Shares”) of the Company’s common stock, $0.10 par value (the “Common
Stock”), according to the terms and subject to the conditions hereinafter set
forth and as set forth in the Plan. The Option is not intended to be an
“incentive stock option,” as that term is used in Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”).

 


2.             OPTION EXERCISE PRICE.


 

The per share price to be paid by Optionee in the event of an exercise of the
Option will be $            .

 


3.             DURATION OF OPTION AND TIME OF EXERCISE.


 


3.1           INITIAL PERIOD OF EXERCISABILITY. THE OPTION WILL BECOME
EXERCISABLE WITH RESPECT TO THE OPTION SHARES [IMMEDIATELY/IN      
INSTALLMENTS]. [THE FOLLOWING TABLE SETS FORTH THE INITIAL DATES OF
EXERCISABILITY OF EACH INSTALLMENT AND THE NUMBER OF OPTION SHARES AS TO WHICH
THIS OPTION WILL BECOME EXERCISABLE ON SUCH DATES:


 

Exercisability

 

Available for Exercise

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

[The foregoing rights to exercise this Option will be cumulative with respect to
the Option Shares becoming exercisable on each such date.]  In no event will
this Option be exercisable after, and this Option will become void and expire as
to all unexercised Option Shares at 5:00 p.m. Minneapolis, Minnesota time on
                                             (the “Time of Termination”).

 


3.2           TERMINATION OF EMPLOYMENT OR SERVICE.


 

In the event that the Optionee ceases to serve as a director of the Company for
any reason, then from and after the date of such cessation of service this
Option will not further vest but will remain exercisable until the Time of
Termination with respect to any Option Shares as to which this Option is
exercisable as of the date of cessation of service.

 

OR

 


(A)           TERMINATION DUE TO DEATH, DISABILITY OR RETIREMENT. IN THE EVENT
THE OPTIONEE’S EMPLOYMENT OR SERVICE RELATIONSHIP WITH THE COMPANY AND ALL
SUBSIDIARIES IS TERMINATED BY REASON OF DEATH, DISABILITY OR RETIREMENT, THIS
OPTION WILL REMAIN EXERCISABLE, TO THE EXTENT EXERCISABLE AS OF THE DATE OF SUCH
TERMINATION, FOR A PERIOD OF ONE YEAR AFTER SUCH TERMINATION (BUT IN NO EVENT
AFTER THE TIME OF TERMINATION).


 


(B)           TERMINATION FOR REASONS OTHER THAN DEATH, DISABILITY OR
RETIREMENT. IN THE EVENT THAT THE OPTIONEE’S EMPLOYMENT OR SERVICE RELATIONSHIP
WITH THE COMPANY AND ALL SUBSIDIARIES IS TERMINATED FOR ANY REASON OTHER THAN
DEATH, DISABILITY OR RETIREMENT, OR THE OPTIONEE IS IN THE EMPLOY OF OR PERFORM
SERVICES TO A SUBSIDIARY AND THE SUBSIDIARY CEASES TO BE A SUBSIDIARY OF THE
COMPANY (UNLESS THE OPTIONEE CONTINUES IN THE EMPLOY OF OR PERFORMS SERVICES TO
THE COMPANY OR ANOTHER SUBSIDIARY), ALL RIGHTS OF THE OPTIONEE UNDER THE PLAN
AND THIS AGREEMENT WILL IMMEDIATELY TERMINATE WITHOUT NOTICE OF ANY KIND, AND
THIS OPTION WILL NO LONGER BE EXERCISABLE; PROVIDED, HOWEVER, THAT IF SUCH
TERMINATION IS DUE TO ANY REASON OTHER THAN TERMINATION BY THE COMPANY OR ANY
SUBSIDIARY FOR “CAUSE” (AS DEFINED IN THE PLAN), THIS OPTION WILL REMAIN
EXERCISABLE TO THE EXTENT EXERCISABLE AS OF SUCH TERMINATION FOR A PERIOD OF
THREE MONTHS AFTER SUCH TERMINATION (BUT IN NO EVENT AFTER THE TIME OF
TERMINATION).


 


3.3           CHANGE IN CONTROL.


 


(A)           IMPACT OF CHANGE IN CONTROL. IF A CHANGE IN CONTROL (AS DEFINED IN
THE PLAN) OF THE COMPANY OCCURS, THIS OPTION WILL BECOME IMMEDIATELY EXERCISABLE
IN FULL AND WILL REMAIN EXERCISABLE UNTIL THE TIME OF TERMINATION, REGARDLESS OF
WHETHER THE OPTIONEE REMAINS IN THE EMPLOY OR SERVICE OF THE COMPANY OR ANY
SUBSIDIARY. IN ADDITION, IF A CHANGE IN CONTROL OF THE COMPANY OCCURS, THE
COMMITTEE, IN ITS SOLE DISCRETION AND WITHOUT THE CONSENT OF THE OPTIONEE, MAY
DETERMINE THAT THE OPTIONEE WILL RECEIVE, WITH RESPECT TO SOME OR ALL OF THE
OPTION SHARES, AS OF THE EFFECTIVE DATE OF ANY SUCH CHANGE IN CONTROL OF THE
COMPANY, CASH IN AN AMOUNT EQUAL TO THE EXCESS OF THE

 

2

--------------------------------------------------------------------------------


 


FAIR MARKET VALUE (AS DEFINED IN THE PLAN) OF SUCH OPTION SHARES IMMEDIATELY
PRIOR TO THE EFFECTIVE DATE OF SUCH CHANGE IN CONTROL OF THE COMPANY OVER THE
OPTION EXERCISE PRICE PER SHARE OF THIS OPTION.


 


(B)           LIMITATION ON CHANGE IN CONTROL PAYMENTS. NOTWITHSTANDING ANYTHING
IN THIS SECTION 3.3 TO THE CONTRARY, IF, WITH RESPECT TO THE OPTIONEE, THE
ACCELERATION OF THE VESTING OF THIS OPTION OR THE PAYMENT OF CASH IN EXCHANGE
FOR ALL OR PART OF THE OPTION SHARES AS PROVIDED ABOVE (WHICH ACCELERATION OR
PAYMENT COULD BE DEEMED A “PAYMENT” WITHIN THE MEANING OF SECTION 280G(B)(2) OF
THE CODE), TOGETHER WITH ANY OTHER “PAYMENTS” THAT THE OPTIONEE HAS THE RIGHT TO
RECEIVE FROM THE COMPANY OR ANY CORPORATION THAT IS A MEMBER OF AN “AFFILIATED
GROUP” (AS DEFINED IN SECTION 1504(A) OF THE CODE WITHOUT REGARD TO
SECTION 1504(B) OF THE CODE) OF WHICH THE COMPANY IS A MEMBER, WOULD CONSTITUTE
A “PARACHUTE PAYMENT” (AS DEFINED IN SECTION 280G(B)(2) OF THE CODE), THEN THE
“PAYMENTS” TO THE OPTIONEE AS SET FORTH HEREIN WILL BE REDUCED TO THE LARGEST
AMOUNT AS WILL RESULT IN NO PORTION OF SUCH “PAYMENTS” BEING SUBJECT TO THE
EXCISE TAX IMPOSED BY SECTION 4999 OF THE CODE; PROVIDED, THAT SUCH REDUCTION
SHALL BE MADE ONLY IF THE AGGREGATE AMOUNT OF THE PAYMENTS AFTER SUCH REDUCTION
EXCEEDS THE DIFFERENCE BETWEEN (A) THE AMOUNT OF SUCH PAYMENTS ABSENT SUCH
REDUCTION MINUS (B) THE AGGREGATE AMOUNT OF THE EXCISE TAX IMPOSED UNDER SECTION
4999 OF THE CODE ATTRIBUTABLE TO ANY SUCH EXCESS PARACHUTE PAYMENTS.
NOTWITHSTANDING THE FOREGOING SENTENCE, IF THE OPTIONEE IS SUBJECT TO A SEPARATE
AGREEMENT WITH THE COMPANY OR A SUBSIDIARY THAT EXPRESSLY ADDRESSES THE
POTENTIAL APPLICATION OF SECTIONS 280G OR 4999 OF THE CODE (INCLUDING, WITHOUT
LIMITATION, THAT “PAYMENTS” UNDER SUCH AGREEMENT OR OTHERWISE WILL BE REDUCED,
THAT THE OPTIONEE WILL HAVE THE DISCRETION TO DETERMINE WHICH “PAYMENTS” WILL BE
REDUCED, THAT SUCH “PAYMENTS” WILL NOT BE REDUCED OR THAT SUCH “PAYMENTS” WILL
BE “GROSSED UP” FOR TAX PURPOSES), THEN THIS SECTION 3.3(B) WILL NOT APPLY, AND
ANY “PAYMENTS” TO THE OPTIONEE AS PROVIDED HEREIN WILL BE TREATED AS “PAYMENTS”
ARISING UNDER SUCH SEPARATE AGREEMENT.


 


4.             MANNER OF OPTION EXERCISE.


 


4.1           NOTICE. THIS OPTION MAY BE EXERCISED BY THE OPTIONEE IN WHOLE OR
IN PART FROM TIME TO TIME, SUBJECT TO THE CONDITIONS CONTAINED IN THE PLAN AND
IN THIS AGREEMENT, BY DELIVERY, IN PERSON, BY FACSIMILE OR ELECTRONIC
TRANSMISSION OR THROUGH THE MAIL, TO THE COMPANY AT ITS PRINCIPAL EXECUTIVE
OFFICE IN MINNEAPOLIS, MINNESOTA (ATTENTION:  CHIEF FINANCIAL OFFICER), OF A
WRITTEN NOTICE OF EXERCISE. SUCH NOTICE MUST BE IN A FORM SATISFACTORY TO THE
COMMITTEE, MUST IDENTIFY THE OPTION, MUST SPECIFY THE NUMBER OF OPTION SHARES
WITH RESPECT TO WHICH THE OPTION IS BEING EXERCISED, AND MUST BE SIGNED BY THE
PERSON OR PERSONS SO EXERCISING THE OPTION. SUCH NOTICE MUST BE ACCOMPANIED BY
PAYMENT IN FULL OF THE TOTAL PURCHASE PRICE OF THE OPTION SHARES PURCHASED. IN
THE EVENT THAT THE OPTION IS BEING EXERCISED, AS PROVIDED BY THE PLAN AND
SECTION 3.2 ABOVE, BY ANY PERSON OR PERSONS OTHER THAN THE OPTIONEE, THE NOTICE
MUST BE ACCOMPANIED BY APPROPRIATE PROOF OF RIGHT OF SUCH PERSON OR PERSONS TO
EXERCISE THE OPTION. AS SOON AS PRACTICABLE AFTER THE EFFECTIVE EXERCISE OF THE
OPTION, THE OPTIONEE WILL BE RECORDED ON THE STOCK TRANSFER BOOKS OF THE COMPANY
AS THE OWNER OF THE OPTION SHARES PURCHASED, AND THE COMPANY WILL DELIVER TO THE
OPTIONEE ONE OR MORE DULY ISSUED STOCK CERTIFICATES EVIDENCING SUCH OWNERSHIP.

 

3

--------------------------------------------------------------------------------


 


4.2           PAYMENT.

 


(A)           AT THE TIME OF EXERCISE OF THIS OPTION, THE OPTIONEE MUST PAY THE
TOTAL PURCHASE PRICE OF THE OPTION SHARES TO BE PURCHASED ENTIRELY IN CASH
(INCLUDING CHECK, BANK DRAFT OR MONEY ORDER); PROVIDED, HOWEVER, THAT THE
COMMITTEE, IN ITS SOLE DISCRETION AND UPON TERMS AND CONDITIONS ESTABLISHED BY
THE COMMITTEE, MAY ALLOW SUCH PAYMENTS TO BE MADE, IN WHOLE OR IN PART, BY (I)
TENDER OF A BROKER EXERCISE NOTICE; (II) BY TENDER, OR ATTESTATION AS TO
OWNERSHIP, OF PREVIOUSLY ACQUIRED SHARES THAT ARE ACCEPTABLE TO THE COMMITTEE;
(III) BY A “NET EXERCISE” OF THE OPTION (AS DESCRIBED IN THE PLAN);  OR (IV) BY
A COMBINATION OF SUCH METHODS.


 


(B)           IN THE EVENT THE OPTIONEE IS PERMITTED TO PAY THE TOTAL PURCHASE
PRICE OF THIS OPTION IN WHOLE OR IN PART WITH PREVIOUSLY ACQUIRED SHARES, THE
VALUE OF SUCH SHARES WILL BE EQUAL TO THEIR FAIR MARKET VALUE ON THE DATE OF
EXERCISE OF THIS OPTION.


 


(C)           IN THE CASE OF A “NET EXERCISE” OF AN OPTION, THE COMPANY WILL NOT
REQUIRE A PAYMENT OF THE EXERCISE PRICE OF THE OPTION FROM THE OPTIONEE BUT WILL
REDUCE THE NUMBER OF SHARES OF COMMON STOCK ISSUED UPON THE EXERCISE BY THE
LARGEST NUMBER OF WHOLE SHARES THAT HAS A FAIR MARKET VALUE ON THE EXERCISE DATE
THAT DOES NOT EXCEED THE AGGREGATE EXERCISE PRICE FOR THE SHARES EXERCISED UNDER
THIS METHOD.


 


(D)           SHARES OF COMMON STOCK WILL NO LONGER BE OUTSTANDING UNDER THIS
OPTION (AND WILL THEREFORE NOT THEREAFTER BE EXERCISABLE) FOLLOWING THE EXERCISE
OF SUCH OPTION TO THE EXTENT OF (I) SHARES USED TO PAY THE EXERCISE PRICE OF AN
OPTION UNDER THE “NET EXERCISE,” (II) SHARES ACTUALLY DELIVERED TO THE OPTIONEE
AS A RESULT OF SUCH EXERCISE AND (III) ANY SHARES WITHHELD FOR PURPOSES OF TAX
WITHHOLDING.


 


5.             RIGHTS OF OPTIONEE; TRANSFERABILITY.


 


5.1           EMPLOYMENT OR SERVICE. NOTHING IN THIS AGREEMENT WILL INTERFERE
WITH OR LIMIT IN ANY WAY THE RIGHT OF THE COMPANY OR ANY SUBSIDIARY TO TERMINATE
THE EMPLOYMENT OR SERVICE OF THE OPTIONEE AT ANY TIME, NOR CONFER UPON THE
OPTIONEE ANY RIGHT TO CONTINUE IN THE EMPLOY OF OR PROVIDE SERVICES TO THE
COMPANY OR ANY SUBSIDIARY AT ANY PARTICULAR POSITION OR RATE OF PAY OR FOR ANY
PARTICULAR PERIOD OF TIME.


 


5.2           RIGHTS AS A SHAREHOLDER. THE OPTIONEE WILL HAVE NO RIGHTS AS A
SHAREHOLDER UNLESS AND UNTIL ALL CONDITIONS TO THE EFFECTIVE EXERCISE OF THIS
OPTION (INCLUDING, WITHOUT LIMITATION, THE CONDITIONS SET FORTH IN SECTIONS 4
AND 6 OF THIS AGREEMENT) HAVE BEEN SATISFIED AND THE OPTIONEE HAS BECOME THE
HOLDER OF RECORD OF SUCH SHARES. NO ADJUSTMENT WILL BE MADE FOR DIVIDENDS OR
DISTRIBUTIONS WITH RESPECT TO THIS OPTION AS TO WHICH THERE IS A RECORD DATE
PRECEDING THE DATE THE OPTIONEE BECOMES THE HOLDER OF RECORD OF SUCH SHARES,
EXCEPT AS MAY OTHERWISE BE PROVIDED IN THE PLAN OR DETERMINED BY THE COMMITTEE
IN ITS SOLE DISCRETION.


 


5.3           RESTRICTIONS ON TRANSFER. EXCEPT PURSUANT TO TESTAMENTARY WILL OR
THE LAWS OF DESCENT AND DISTRIBUTION OR AS OTHERWISE EXPRESSLY PERMITTED BY THE
PLAN, NO RIGHT OR INTEREST OF THE OPTIONEE IN THIS OPTION PRIOR TO EXERCISE MAY
BE ASSIGNED OR TRANSFERRED, OR SUBJECTED TO ANY LIEN, DURING THE LIFETIME OF THE
OPTIONEE, EITHER VOLUNTARILY OR INVOLUNTARILY, DIRECTLY OR INDIRECTLY, BY
OPERATION OF LAW OR OTHERWISE. THE OPTIONEE WILL, HOWEVER, BE ENTITLED TO
DESIGNATE A BENEFICIARY TO RECEIVE THIS OPTION UPON SUCH OPTIONEE’S DEATH, AND,
IN THE EVENT OF THE OPTIONEE’S

 

4

--------------------------------------------------------------------------------


 


DEATH, EXERCISE OF THIS OPTION (TO THE EXTENT PERMITTED PURSUANT TO SECTION
3.2(A) OF THIS AGREEMENT) MAY BE MADE BY THE OPTIONEE’S LEGAL REPRESENTATIVES,
HEIRS AND LEGATEES.


 


5.4           BREACH OF AGREEMENTS. NOTWITHSTANDING ANYTHING IN THIS AGREEMENT
OR THE PLAN TO THE CONTRARY, IN THE EVENT THAT THE OPTIONEE MATERIALLY BREACHES
THE TERMS OF ANY EMPLOYMENT, SERVICE, CONFIDENTIALITY, NON-COMPETE OR
NON-SOLICITATION AGREEMENT ENTERED INTO WITH THE COMPANY OR ANY SUBSIDIARY,
WHETHER SUCH BREACH OCCURS BEFORE OR AFTER TERMINATION OF THE OPTIONEE’S
EMPLOYMENT OR OTHER SERVICE WITH THE COMPANY OR ANY SUBSIDIARY, THE COMMITTEE IN
ITS SOLE DISCRETION MAY IMMEDIATELY TERMINATE ALL RIGHTS OF THE OPTIONEE UNDER
THE PLAN AND THIS AGREEMENT WITHOUT NOTICE OF ANY KIND OR MAY REQUIRE THE
OPTIONEE TO SURRENDER SHARES OF COMMON STOCK RECEIVED, AND TO DISGORGE ANY
PROFITS (HOWEVER DEFINED BY THE COMMITTEE), MADE OR REALIZED BY THE OPTIONEE IN
CONNECTION WITH THIS OPTION OR ANY SHARES ISSUED UPON THE EXERCISE OR VESTING OF
THIS OPTION.

 

5

--------------------------------------------------------------------------------


 


6.             WITHHOLDING TAXES.


 

The Company is entitled to (a) withhold and deduct from future wages of the
Optionee (or from other amounts that may be due and owing to the Optionee from
the Company or a Subsidiary), or make other arrangements for the collection of,
all legally required amounts necessary to satisfy any and all federal, foreign,
state and local withholding and employment-related tax requirements attributable
to the Option, including, without limitation, the grant, exercise or vesting of,
this Option or a disqualifying disposition of any Option Shares; (b) withhold
cash paid or payable or shares of Common Stock from the shares issued or
otherwise issuable to the Optionee in connection with this Option; or (c)
require the Optionee promptly to remit the amount of such withholding to the
Company before taking any action, including issuing any shares of Common Stock,
with respect to this Option. Shares of Common Stock issued or otherwise issuable
to the Optionee in connection with this Option that gives rise to the tax
withholding obligation that are withheld for purposes of satisfying the
Optionee’s withholding or employment-related tax obligation will be valued at
their Fair Market Value on the Tax Date.

 


7.             ADJUSTMENTS.


 

In the event of any reorganization, merger, consolidation, recapitalization,
liquidation, reclassification, stock dividend, stock split, combination of
shares, rights offering, divestiture or extraordinary dividend (including a
spin-off), or any other similar change in the corporate structure or shares of
the Company, the Committee (or, if the Company is not the surviving corporation
in any such transaction, the board of directors of the surviving corporation),
in order to prevent dilution or enlargement of the rights of the Optionee, will
make appropriate adjustment (which determination will be conclusive) as to the
number and kind of securities or other property (including cash) subject to, and
the exercise price of, this Option.

 


8.             STOCK SUBJECT TO PLAN.


 

The Option and the Option Shares granted and issued pursuant to this Agreement
have been granted and issued under, and are subject to the terms of, the Plan.
The terms of the Plan are incorporated by reference in this Agreement in their
entirety, and the Optionee, by execution of this Agreement, acknowledges having
received a copy of the Plan. The provisions of this Agreement will be
interpreted as to be consistent with the Plan, and any ambiguities in this
Agreement will be interpreted by reference to the Plan. In the event that any
provision of this Agreement is inconsistent with the terms of the Plan, the
terms of the Plan will prevail.

 


9.             MISCELLANEOUS.


 


9.1           BINDING EFFECT. THIS AGREEMENT WILL BE BINDING UPON THE HEIRS,
EXECUTORS, ADMINISTRATORS AND SUCCESSORS OF THE PARTIES TO THIS AGREEMENT.


 


9.2           GOVERNING LAW. THIS AGREEMENT AND ALL RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT WILL BE CONSTRUED IN ACCORDANCE WITH THE PLAN AND GOVERNED BY THE
LAWS OF THE STATE OF MINNESOTA, WITHOUT REGARD TO CONFLICTS OF LAWS PROVISIONS.
ANY LEGAL PROCEEDING RELATED TO THIS AGREEMENT WILL BE BROUGHT IN AN APPROPRIATE
MINNESOTA COURT, AND THE PARTIES TO THIS AGREEMENT CONSENT TO THE EXCLUSIVE
JURISDICTION OF THE COURT FOR THIS PURPOSE.

 

6

--------------------------------------------------------------------------------


 


9.3           ENTIRE AGREEMENT. THIS AGREEMENT AND THE PLAN SET FORTH THE ENTIRE
AGREEMENT AND UNDERSTANDING OF THE PARTIES TO THIS AGREEMENT WITH RESPECT TO THE
GRANT AND EXERCISE OF THIS OPTION AND THE ADMINISTRATION OF THE PLAN AND
SUPERSEDE ALL PRIOR AGREEMENTS, ARRANGEMENTS, PLANS AND UNDERSTANDINGS RELATING
TO THE GRANT AND EXERCISE OF THIS OPTION AND THE ADMINISTRATION OF THE PLAN.


 


9.4           AMENDMENT AND WAIVER. OTHER THAN AS PROVIDED IN THE PLAN, THIS
AGREEMENT MAY BE AMENDED, WAIVED, MODIFIED OR CANCELED ONLY BY A WRITTEN
INSTRUMENT EXECUTED BY THE PARTIES TO THIS AGREEMENT OR, IN THE CASE OF A
WAIVER, BY THE PARTY WAIVING COMPLIANCE.


 

[Remainder of page intentionally left blank]

 

7

--------------------------------------------------------------------------------


 

The parties to this Agreement have executed this Agreement effective the day and
year first above written.

 

 

MOCON, INC.

 

 

 

By

 

 

 

 

 

Its

 

 

 

 

 

 

By execution of this Agreement, the Optionee

OPTIONEE

acknowledges having received a copy of the Plan.

 

 

 

  (Signature)

 

 

 

 

 

 

  (Name and Address)

 

 

 

 

 

 

8

--------------------------------------------------------------------------------